*688In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated March 15, 1990, which dismissed the action for want of prosecution.
Ordered that the order is affirmed, with costs.
In order to successfully oppose the motion by the defendant to dismiss the complaint for failure to prosecute, the plaintiff was required to show an acceptable excuse for his default in responding to a 90-day notice served pursuant to CPLR 3216 and that he possessed a meritorious cause of action (see, Bush v Hayward, 156 AD2d 899; Papadopoulas v R.B. Supply Corp., 152 AD2d 552; Mason v Simmons, 139 AD2d 880). We find that the plaintiff failed to comply with these requirements. Kunzeman, J. P., Sullivan, Balletta and Copertino, JJ., concur.